IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MICHAEL COHEN,
Petitioner
CASE NO. 1:20-CV-10833

V.

UNITED STATES, ET AL,

* * * * * & * * *

Respondent

 

DECLARATION OF ROBIN SUMMERS

I, Robin Summers, do hereby declare, certify and state as follows:

1. ama Paralegal Specialist employed by the United States Department of Justice,
Federal Bureau of Prisons (BOP), Northeast Regional Office (NERO), Philadelphia,
Pennsylvania. I have held this position since September 1, 2019. I have been employed by BOP
since May 7, 2000. In my official capacity, I have access to most records maintained in the
ordinary course of business at BOP NERO, including records maintained in the BOP
computerized database known as Sentry. I am familiar with Sentry, which is designed to track
information about federal prisoners, including but not limited to inmate data, admission/release
dates and the status of administrative remedy requests filed by federal prisoners.

2. Michael Cohen, Register Number 86067-054, is a federal inmate who is currently
serving a federal sentence while on home confinement. Mr. Cohen was convicted on December
12, 2018, in the United States District Court for the Southern District of New York of Tax
Evasion, Making False Statements, and other offenses. He is serving a term of incarceration of

36 months. Assuming he receives all good conduct time available to him pursuant to 18 U.S.C. §
3624 (b), Mr. Cohen is scheduled to be released from BOP custody on November 22, 2021. See
Attachment A, Public Information Inmate Data.

3. It is my understanding Mr. Cohen has filed a Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2241 on or about December 21, 2020. Mr. Cohen alleges he is eligible
for days of Earned Time Credit towards pre-release pursuant to the First Step Act.

4. A review of Sentry shows Mr. Cohen was designated to Federal Correctional
Institution (FCI) Otisville in Otisville, New York from May 6, 2019 to July 24, 2020. Mr. Cohen
has been on home confinement since that date. See Attachment B, Inmate History ADM-REL.

5. A review of Sentry shows that Mr. Cohen filed a request for administrative remedy
(No. 1060371) on December 1, 2020, seeking Earned Time Credit. Mr. Cohen filed the instant
petition before he completed the administrative exhaustion process. As such, Mr. Cohen failed
to exhaust his administrative remedies before filing the instant action. See Attachment C,
Administrative Remedy Generalized Retrieval.

6. A review of Sentry shows that Mr. Cohen is projected to receive 162 days of Good
Conduct Time off of his full term sentence satisfaction date (May 3, 2022). See Attachment A,
Public Information Inmate Data.

7. [hereby confirm the truth and accuracy of the following attached records kept in the
ordinary course of business:

A. Public Information Inmate Data;
B. Inmate History ADM-REL; and

C. Administrative Remedy Generalized Retrieval.
I declare that the foregoing is true and correct to the best of my knowledge and belief,
and is given under penalty of perjury pursuant to 28 U.S.C. § 1746 this February 17, 2021.

RESPECTFULLY SUBMITTED,

ROBIN SUMMERS
Paralegal Specialist

Bureau of Prisons, Northeast Region

eo
